EXHIBIT 10

[Comerica Logo]

 

April 25, 2006   

11921 Freedom Dr., Ste. 920

  

Reston, VA 20190

  

703 689-3768

  

Fax 703 467-9308

Ronald H. Spair

Executive Vice President & Chief Financial Officer

OraSure Technologies, Inc.

220 East First Street

Bethlehem, PA 18015-1360

 

RE: OraSure Technologies, Inc. (“Borrower”)

Obligor Number 5793834584

Dear Ron:

Comerica Bank (the “Bank”) has approved the extension of the maturity date of
the above referenced credit facility as evidenced by that certain
note/agreement, dated September 10, 2002 (as such may be amended, restated,
modified, supplemented or revised from time to time, the “Agreement”) from
April 29, 2006 to June 29, 2006. Upon your execution of a counterpart of this
letter, the maturity date shall be so amended.

The Agreement, as modified and amended hereby, shall be and remain in full force
and effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this modification and amendment shall not operate
as a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all promissory notes, guaranties,
security agreements, mortgages, deeds of trust, environment agreements, and all
other instruments, documents and agreements entered into in connection with the
Agreement.

By execution of a counterpart of this letter, Borrower further represents and
warrants that the representations and warranties contained in the Agreement are
true and correct as of the date hereof, and that no event of default has
occurred and is continuing under the Agreement or any other document, instrument
or agreement entered into in connection therewith.

Sincerely,

 

Comerica Bank By:  

/s/ Charles R. Bowman

  Charles R. Bowman   Vice President Acknowledged and accepted on April 27,
2006: OraSure Technologies, Inc. By:  

/s/ Ronald H. Spair

Name:   Ronald H. Spair Title:   CFO